DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 7/26/21 has been entered. Claim(s) 1-8 and 16-27 are pending in the application and are under examination.
	Applicant’s amendments have overcome all claim, drawing, and specification objections from the previous Office Action mailed on 1/28/21.  However, the drawing and specification amendments have necessitated new grounds for objection below based on the introduction of new matter.
	Applicant’s amendments have overcome all rejections under 35 USC 112(b) from the previous Office Action mailed on 1/28/21.  However, the claim amendments have necessitated new grounds for rejection below.
	Applicant’s amendments have overcome all rejections under 35 USC 102 and 103 from the previous Office Action mailed on 1/28/21.
Drawings – NEW MATTER
The drawings were received on 7/26/21.  Figure 1-7 are amended and Figure 8 is cancelled as indicated in Applicant’s remarks, page 9. However, Figures 6-7 are unacceptable because they contain new matter.  For example, Figure 6 and 7 include various types of adjustable legs (i.e., ref. 706, 708, 710) not disclosed in the originally filed application (originally filed drawings on 6/21/18 did not include these features), and are thus deemed new matter.   
Specification – NEW MATTER
The amendment filed 7/26/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: However, par. 0034 refers to “other types of adjustable legs 706, 708, 710” which as illustrated in Figure 6 and 7, were not previously disclosed, and thus also deemed new matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 4, 5, and 17-27 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 4 recite(s) the limitation "or other input options to register work".  However, the phrase “other input options” is a vague term with no plain and customary meaning.  Therefore, claim 4 is indefinite.
Claim(s) 5, 17 and 24 recite(s) the limitation "regular table top surface" or “regular surface”.  However, it is unclear what constitutes being “regular” in this context, as “regular” could have an infinite number of meanings.  Therefore, claim 5, 17 and 24, and any dependent claims thereof, are indefinite.
Claim(s) 19 and 25 recite(s) the limitation “wherein the one or more bars are operated electronically”.  However, the claim is silent as to any structure for performing this function.  Therefore, claims 19 and 25, and any dependent claims thereof, are indefinite.
35 USC 112(a) – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-8 and 16-27 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, 2, 4, 17, and 24 recite the limitation “tablet computer” which does not have written description support in the originally filed application.  Although the written description as originally filed 
Claim(s) 7, 22, and 27 recite(s) the limitation "wherein the table base comprises one or more slots or grooves configured to couple with the first bar to hold the table top at different angles" which does not have written description support in the originally filed application.  Although the written description as originally filed (pg. 2) discloses “The base of the table would have stops which can be pulled out or indents that are inserted into the base of the table so as to position the table top at different angles”, neither this passage, nor any other in the specification, disclose “slots or grooves” or equivalent thereof are configured to couple with the first bar in any manner, including in a manner that holds the table top at different angles.  Therefore, claims 7, 22, and 27, and the dependent claims thereof, are directed to new matter.
Claim(s) 16 recite(s) the limitation “accessories including one or more of a screen sensitive vehicle, screen sensitive paint brushes, crayons, pencils, soft hammer, wireless mouse, air hockey puck, wherein the accessories are configured to interact with the touch screen” which does not have written description support in the originally filed application.  Although the written description as originally filed (pg. 6-11) disclose various accessories, neither these passages, nor any other in the specification, disclose all of these accessories claimed, including an air hockey puck.  Therefore, claim 16, and the dependent claims thereof, is directed to new matter.
Claim(s) 20 recite(s) the limitation “wherein the touch screen is configured for 3D displays.”.  However, the written description as originally filed does not provide support for this limitation of a touch screen configured for “3D displays”.  Rather, the specification merely states that “Higher end models can also have 3D capabilities” (pg. 6), without providing any further detail whatsoever how that capabilities is achieved.  Therefore, claim 20, and the dependent claims thereof, is directed to new matter.
35 USC 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “the bottom side comprises one or more of a magnetic surface, a chalkboard surface, or a regular table top surface”.  The broadest reasonable interpretation of a “regular table top surface” is a table having a flat surface, which is inherently part of the table top of claim 1.  Thus, claim 5, under the broadest reasonable interpretation which only requires a “regular table top”, does not further define the claimed invention of claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC 102 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-2, 5, 7, 17-18, 21-22, 24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Subbaraman (US 2014/0151523).  
Regarding claim 1, Subbaraman teaches a computerized table (Abstract; par. 0020; FIG. 6, ref. 600: portable device presentation system, comprising a computer, coupled to portable activity center) comprising: a table top comprising a top side and a bottom side, wherein the top side comprises a tablet computer with a touch screen (par. 0008; 0020: tablet computer, such as an iPad, which inherently include a top and bottom side, the top side comprising a touchscreen surface); a table base comprising one or more adjustable height legs (par. 0035; 0037: portable entertainment center interpreted as a table base (i.e., ref. 605, 610) supported by four adjustable height legs (as shown and described as suction cups pivotable into recesses in bottom); and a first bar couples the table top to the table base, wherein the first bar is configured to adjust the table top at different angles in relation to the table base to provide access to 
Regarding claim 17, Subbaraman teaches a computerized table (Abstract; par. 0020; FIG. 6, ref. 600: portable device presentation system, comprising a computer, coupled to portable activity center) comprising: a table top comprising a top side and a bottom side, wherein the top side comprises a tablet computer, wherein the table computer includes a touchscreen, one or more data ports, one or more speakers, one or more headphone jacks, and one or more charging ports (par. 0008; 0020: tablet computer, such as an iPad, which inherently include a top and bottom side, the top side comprising a touchscreen surface, data port(s), speaker(s), headphone jack(s), and charging port(s)), and wherein the bottom side comprises at least one of a magnetic surface, a chalkboard surface, or a regular surface  (par. 0008; 0020: backside of tablet computer/iPad, opposite to the touchscreen, interpreted as regular surface); a table base  (par. 0035; 0037: portable entertainment center interpreted as a table base (i.e., ref. 605, 610)); one or more legs coupled to the table base (par. 0035; 0037: portable entertainment center further including four adjustable height legs (as shown and described as suction cups pivotable into recesses in bottom); and one or more bars couples the tabletop to the table base, wherein the one or more bars are configured to adjust the angle of the table top in relation to the table base for access to the top side and the bottom side  (par. 0021; 0035: portable device holder, as shown and described as connecting the portable device (i.e., tablet computer/iPad) to the portable activity center, and including at least a first bar (i.e., beam 230 or stand securing member 250) capable of adjusting the tablet computer to different angles relative to the portable activity center below.  Doing so would inherently provide access to the top side or bottom side of the tablet computer).
Regarding claim 24, Subbaraman teaches a computerized table (Abstract; par. 0020; FIG. 6, ref. 600: portable device presentation system, comprising a computer, coupled to portable activity center) comprising: a table top comprising a top side and a bottom side, wherein the top side comprises a tablet computer with a touch screen, one or more data ports, one or more speakers, one or more headphone 
Regarding claim 2, Subbaraman further teaches wherein the tablet computer is powered by one or more of a battery or an electrical cable and wherein the tabletop comprises a shape that is one of a rectangle, square, oval, circle, triangle, pentagon, hexagon, heptagon, or octagon (par. 0008; 0020: iPad inherently rectangular and powered by internal batter, electrical cable, or both).
Regarding claim 5, Subbaraman further teaches wherein the bottom side comprises one or more of a magnetic surface, a chalkboard surface, or a regular table top surface (par. 0008; 0020: backside of tablet computer, opposite to the touchscreen, interpreted as regular surface).
Regarding claim 7, Subbaraman further teaches wherein the table base comprises indentations for storage of supplies, accessories (par. 0030; 0033; 0036: base area includes storage space), and wherein the table base comprises one or more slots or grooves configured to couple with the first bar to hold the table top at different angles (par. 0025; FIG. 2B, ref. 255, showing an adjustment 
Regarding claim 18, Subbaraman further teaches wherein the table computer is configured for wireless and wired internet access and software application execution and storage (par. 0008; 0020: iPad inherently configured for internet access and software application execution and storage).
Regarding claim 21 and 26, Subbaraman further teaches wherein the table top fits into or on the table base (FIG. 6: portable device holder, and thus the tablet computer as well, can be angled down completely, and thus on the base structure)
Regarding claim 22 and 27, Subbaraman further teaches wherein the table base comprises one or more slots or grooves configured to couple with the one or more bars to hold the table top at different angles (par. 0025; FIG. 2B, ref. 255, showing an adjustment screw coupled to the stand-securing member, the adjustment screw inherently comprises grooves which when rotated causes the angle of the stand-securing member relative to the underlying structure to change).

Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 3-4, 6, 16, 19, 23 and 25 is/are rejected under 35 U.S.C. 103 as being obvious over Subbaraman. 
Regarding claim 3, Subbaraman teaches the elements above, but fails to expressly disclose wherein the touch screen is water, scratch, and crack resistant.  However, Examiner takes OFFICIAL NOTICE that these functionalities were well-known, routine and conventional in tablet computers before the effective filing date of the claimed invention, and thus it would have been obvious to one of ordinary skill in the art to incorporate these well-known, routine and conventional features of a tablet computer (i.e.,  touch screen is water, scratch, and crack resistant) into the tablet computer of Subbaraman to achieve the predictable result of providing known functionalities of a tablet computer.
Regarding claim 4 and 23, Subbaraman teaches the elements above, and inherently includes at least some of the recited functionalities (i.e., par. 0008; 0020: tablet computer, such as an iPad, which inherently include a top and bottom side, the top side comprising a touchscreen surface, data port(s), speaker(s), headphone jack(s), and charging port(s)).  To the extent Subbaraman fails to expressly disclose wherein the tablet computer includes WIFI, Bluetooth, USB port, memory card port, voice activation, speakers, headphone input, and one or more of facial recognition, finger printing, or other input options to register work, and wherein the touch screen is configured to invert images to be seen right side up from the top side and the bottom side of the table top and configured to be divided into two or more parts for use by multiple students.  However, Examiner takes OFFICIAL NOTICE that these functionalities were well-known, routine and conventional in tablet computers before the effective filing date of the claimed invention, and thus it would have been obvious to one of ordinary skill in the art to incorporate these well-known, routine and conventional features of a tablet computer (i.e., WIFI, Bluetooth, USB port, memory card port, voice activation, speakers, headphone input, and one or more of facial recognition, finger printing, or other input options to register work, and wherein the touch screen is configured to invert images to be seen right side up from the top side and the bottom side of the table top and configured to be divided into two or more parts for use by multiple students) into the tablet computer of Subbaraman to achieve the predictable result of providing known functionalities of a tablet computer.
Regarding claim 6, Subbaraman teaches the elements above, but fails to expressly disclose a second bar couples the table top to the table base, wherein the first bar and the second bar are connected to opposite sides of the table top.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the particular configuration of bars to couple the table top/tablet computer to the table base, as claimed, into the system of Subbaraman, as a matter of design choice, as doing so does not provide any stated problem or is for any particular purpose.  Moreover, it appears that the support structure of Subbaraman, or applicant’s invention, would perform equally well with one or two support arms or bars, either centered or one on each side.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Subbaraman such that the support means comprises two bars with one on each side of the 
Regarding claim 16, Subbaraman teaches the elements above, but fails to expressly disclose accessories including one or more of a screen sensitive vehicle, screen sensitive paint brushes, crayons, pencils, soft hammer, wireless mouse, air hockey puck, wherein the accessories are configured to interact with the touch screen.  However, Examiner takes OFFICIAL NOTICE that the recited input devices were well-known, routine and conventional input devices for tablet computers before the effective filing date of the claimed invention, and thus it would have been obvious to one of ordinary skill in the art to incorporate these well-known, routine and conventional input devices of a tablet computer (i.e., one or more of a screen sensitive vehicle, screen sensitive paint brushes, crayons, pencils, soft hammer, wireless mouse, air hockey puck, wherein the accessories are configured to interact with the touch screen) with the tablet computer of Subbaraman to achieve the predictable result of providing known input devices of a tablet computer.
Regarding claim 19 and 25, Subbaraman teaches the elements above, but fails to expressly disclose wherein the one or more bars are operated electronically.  However, this limitation amounts to merely automating a manual activity by defining the bars as being operated “electronically” with no further detail defining the actual structure.  Because the courts have held that broadly providing an automatic means to replace a manual activity, as is the case with the instant claim limitation, the limitation does not distinguish over the prior art of Subbaraman.  In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being obvious over Subbaraman, as applied to claim 1, in view of Griffin (US 2010/0090075). 
Regarding claim 8, Subbaraman teaches the elements above, but fails to expressly disclose wherein the adjustable height legs include wheels and a locking mechanism.  However, Griffin teaches a related support for an adjustably mounted computer screen (Abstract; 0023) which includes four wheels and a locking means provided on at least one wheel (par. 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate lockable wheels as taught by Griffin into the system of Subbaraman, in order to allow the device to roll on a surface and be locked when in a desired position.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/JAMES B HULL/Primary Examiner, Art Unit 3715